Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's Response
In Applicant's Response dated 7/18/2022, Applicant amended the Claims and argued against all objections and rejections set forth in the previous Office Action.
All objections and rejections not reproduced below are withdrawn. 
The prior art rejection of the Claims under 35 U.S.C. 103 previously set forth are withdrawn. 
	The examiner appreciates the applicant noting where the support for the amendments are located in the specification. 
The application was filed on 11/1/2019. 
Claim(s) 1-20 are pending for examination. Claim(s) 1, 8, 15 is/are independent claim(s).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The recited “near” of Claims 1, 8, 15.  
The Specification does not mention the recited term.  Thus, there is no support or antecedent basis for the recited term that allows the meaning of the term to be ascertained, as required in 37 CFR 1.75(d)(1).
The applicant may amend the specification to include the terms and provide antecedent basis without introducing new matter into the specification, or the terms may be removed from the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8, 15 recite: 
determining a confidence interval associated with the first user defined input coordinates based on previous instances in which the attribute schema with coordinates at or near the first user defined input coordinates is used to process the form image; 
There is insufficient written description in the specification to support this limitation. 
As noted above the specification does not use the phrase “near”, the specification does discuss “same/similar data entry location” and “same/similar user defined input coordinates”, see published specification ¶ [0024-25, 34, 42, 44], for example [0042] recites: 
“[0042] At 245, for a set of same/similar user defined input coordinates of the form image (including that of similar form images), input content 125 is clustered for the same/similar user defined input coordinates.” 
The examiner asserts that “near” could be the same thing as “same/similar”, but “near” is not necessarily in all cases the equivalent to “same/similar”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-10, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vohra; Lalit et al. US Pub. No. 2015/0317296 (Vohra) in view of Gupta; Mayank et al. US Pub. No. 2020/0110795 (Gupta) in view of Chan; Yuk L. et al. US Pub. No. 2011/0282941 (Chan).

Claim 1: 
	Vohra teaches: 	
A method for automated form field detection and completion [¶ 0006-07, abstract], comprising:
receiving a form image representing a form [¶ 0069, Fig. 3] (receive scanned document, a scanned document is a “form image”);
presenting the form image to a fist user [¶ 0070, Fig. 3] (display scanned form to user) [¶ 0032, 60, 63-65] (location of each field of the scanned document is determined based on the responses of previous users);
receiving first user input comprising input content and first user defined input coordinates comprising coordinates of the form image where the first user initiates entry of the input content in the form image, the input content comprising first user attribute data [¶ 0071] (user input on form image) [¶ 0072] (bounding box) [¶ 0027, 45, Fig. 5] (coordinate, Dimensions column in Fig. 5); 
determining an attribute {correlations} from the first user attribute data [¶ 0081-88, Fig. 6] (correlations between fields in the document and user data); 
associating the attribute {correlations} with the fist user defined input coordinates [¶ 0081-88, Figs. 6, 7] (mapping, correlations between fields in the document and user data; determines correlations and the table of Fig. 7 shows them, these correlations could be considered a schema because it shows a representation of users input to the form) [¶ 0027, 45, Fig. 5] (coordinate, Dimensions column in Fig. 5); 
determining a confidence interval associated with the first user defined input coordinates based on previous instances in which the attribute schema with coordinates at or near the first user defined input coordinates is used to process the form image [¶ 0068, 70] (if no users have entered data the step is skipped, this is a “confidence interval”) [¶ 0054, 78] (location, one or more previous users entered information in the same general area of the document, one or more users is a “confidence interval”) [¶ 0110] (locations overlap by more than 60%, is “at or near”) [¶ 0027, 45, Fig. 5] (coordinate, Dimensions column in Fig. 5);
presenting the form image to a second user [¶ 0060, Fig. 2] (display form with form filling layer);
receiving second user input from a second user, comprising second user attribute data [¶ 0059] (information from server based on previous users, users is plural, meaning that the process of Fig. 3 has been repeated for at least two users) [¶ 0071] (user input on form image) [¶ 0072] (bounding box) [¶ 0027, 45, Fig. 5] (coordinate, Dimensions column in Fig. 5); 
mapping second user attribute data to the attribute {correlations} … [¶ 0078-80, 89-91, Figs. 5, 7] (field table is “mapping”, multiple users) … ; and
modifying the form image to provide attribute {correlations} comprising the second user attribute data at the first user defined input coordinates [¶ 0095-97, Fig. 9] (identify correlations between form fields and data) [¶ 0108, Figs. 11A-C] (suggestions based on user data and correlations) [¶ 0027, 45, Fig. 5] (coordinate, Dimensions column in Fig. 5); 
	
Vohra does not use the term schema, however ¶ [0081] determines correlations and the table of Fig. 7 shows them, these correlations in the map could be considered a schema because it shows a representation of users input to the form. 

Vohra teaches, but Gupta also teaches: 
determining a confidence interval associated with the first user defined input coordinates based on previous instances in which the attribute schema with coordinates at or near the first user defined input coordinates is used to process the form image [¶ 0045, 49] (confidence score can be increased based on a quantity of fields, confidence threshold based on quantity of matches input element and category) [¶ 0072] (aggregation engine for fields, quality, element location inside the form are “input coordinates”) (Vohra also teaches coordinates, see above) … ; 

Vohra fails to teach, but Gupta teaches: 
determining an attribute schema from the first user attribute data [¶ 0006, 17,  19-20] [See also ¶ 0031-32, 36-38, 43-49, 53-54, 79] (schema extraction including an input category and input field elements, structure mapping, schema extraction is “mapping” “attribute data”) [¶ 06-21] (form filling from mapped schema, more accurate because of contextual relationships) [¶ 0070, 72] (location grouping, element location inside the form, location within the hierarchical structure);
{associating the attribute} schema … [¶ 0006, 17, 19-20] [See also ¶ 0031-32, 36-38, 43-49, 53-54, 79] (schema extraction including an input category and input field elements, structure mapping, schema extraction is “mapping” “attribute data”)
… 
{mapping second user attribute data to the attribute} schema [¶ 0045, 49] (structure mapping and schema extraction) [¶ 0006, 17, 19-20] [See also ¶ 0031-32, 36-38, 43-49, 53-54, 79] (schema extraction including an input category and input field elements, structure mapping, schema extraction is “mapping” “attribute data”), responsive to the confidence interval exceeding a confidence interval threshold [¶ 0045, 49] (confidence threshold based on quantity of matches input element and category); 
{modifying the form image to provide attribute} schema [¶ 06-21] (form filling from mapped schema, more accurate because of contextual relationships) [¶ 0070, 72] (location grouping, element location inside the form, location within the hierarchical structure); 
…
	Gupta also teaches: [¶ 0029-30, 68-70] (image of a form received for processing) [¶ 0029, 70, 79] (completed document means it has been presented to a user and filled out) [¶ 0017] (form lacking data values for fields) [¶ 0051, 61-64] (autocompleting input field elements) [¶ 0072] (element location inside the form are “input coordinates”).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of form analysis and filling in Vohra and the method of form analysis and filling in Gupta, with a reasonable expectation of success. 
	The motivation for this combination would have been “improvements to online form-filling services by providing an adaptive system for autocompleting forms” including security and robustness [Gupta: ¶ 0021, 22, 59].	
	
Vohra, Gupta teach, but Chan also teaches: 
determining a confidence interval … based on previous instances in which the attribute schema … is used to process the form image [¶ 0086-91] (calculation of the trustworthiness based on the total number of users who filled in a form, previous user’s filled forms is “previous instances”); 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of form analysis and filling in Vohra and the method of form analysis and filling in Gupta and the method of form training for results in Chan, with a reasonable expectation of success. 
	The motivation for this combination would have been because it “provides greater robustness and efficiency and is less error prone” [Chan: ¶ 0048].	

Claim 2: 
	Gupta teaches: 
The method of Claim 1, wherein:
receiving the form image comprises receiving a plurality of form images representing a form that is the same as the form represented in the form image [¶ 0045, 49] (confidence threshold based on quantity of matches input element and category) [¶ 0029, 70, 79] (completed document means it has been presented to a user and filled out), 
presenting the form image to a user comprises presenting a respective one of the plurality of form images to a respective one of a plurality of users [¶ 0029, 70, 79] (completed document means it has been presented to a user and filled out); and
receiving the first user input comprises receiving input from the plurality of users, the input comprising a plurality of … {locations} [¶ 0072] (element location inside the form are “input coordinates”) [¶ 0029, 70, 79] (completed document means it has been presented to a user and filled out);

Vohra teaches:
… user defined input coordinates and a plurality of input content associated with the plurality of user defined input coordinates [¶ 0063-35] (coordinate) [¶ 0035] (user input to identify elements) [¶ 0070-71] (user adjusts the width of the field) [¶ 0052] (electronic image), the input content comprising first user attribute data [¶ 0056] (type of field).

Claim 3: 
	Gupta teaches: 
The method of Claim 2, further comprising: mapping each of the plurality of input content to an attribute schema [¶ 06-21] (form filling from mapped schema, more accurate because of contextual relationships) [¶ 0032, 36-38, 43-49, 53-54] (structure mapping, schema extraction is “mapping” “attribute data”) [¶ 0045, 49] (confidence threshold based on quantity of matches input element and category).

Claims 8-10, 15-17: 
Claim(s) 8, 15 is/are substantially similar to Claim 1 and are rejected using the same art and the same rationale as Claim 1. 
Claim 1 is a “method” claim, Claim 8 is a “system” claim and Claim 15 is a “medium” claim, but the steps or elements of each claim are essentially the same. 
Claim(s) 9, 16 is/are substantially similar to Claim 2 and are rejected using the same art and the same rationale as Claim 2. 
Claim(s) 10, 17 is/are substantially similar to Claim 3 and are rejected using the same art and the same rationale as Claim 3. 

Claim(s) 4-6, 11-13, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vohra; Lalit et al. US Pub. No. 2015/0317296 (Vohra) in view of Gupta; Mayank et al. US Pub. No. 2020/0110795 (Gupta) in view of Akyamac; Ahmet et al. US Pub. No. 2020/0210520 (Akyamac).
Claim 4: 
	Vohra and Gupta teach all the elements shown above.  
Gupta also teaches: 
[¶ 0043, 53, 59, 71-752] (aggregating the structural similarity and linguistic similarity) [¶ 0072] (aggregation engine for fields, quality, element location inside the form are “input coordinates”)
Vohra, Gupta fail to teach, but Akyamac teaches: 
The method of Claim 3, further comprising: clustering the plurality of input content, based on the first user defined input coordinates [¶ 0003-06, 15, 30-32] (determine type of field from cluster, clusters associated with field types and including representative vectors representative of the field types).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of form analysis and filling in Vohra and the method of form analysis and filling in Gupta and the method of determining field types in Akyamac, with a reasonable expectation of success. 
	The motivation for this combination would have been “improvements in computer performance in handling of tabular data” [Akyamac: ¶ 0015, 90, 91].

Claim 5: 
	Vohra teaches: 
The method of Claim 4, wherein associating the attribute {correlations} with the first user defined input coordinates comprises assigning the attribute schema to the first user defined input coordinates based on the plurality of input content [¶ 0059] (information from server based on previous users, users is plural, meaning that the process of Fig. 3 has been repeated for at least two users) [¶ 0071] (user input on form image) [¶ 0072] (bounding box) [¶ 0027, 45, Fig. 5] (coordinate, Dimensions column in Fig. 5) [¶ 0081-88, Figs. 6, 7] (correlations between fields in the document and user data; determines correlations and the table of Fig. 7 shows them, these correlations could be considered a schema because it shows a representation of users input to the form).

Gupta teaches: 
.. schema … schema [¶ 0006, 17, 19-20] [See also ¶ 0031-32, 36-38, 43-49, 53-54, 79] (schema extraction including an input category and input field elements, structure mapping, schema extraction is “mapping” “attribute data”)
	
Claim 6: 
	Gupta teaches: 
The method of Claim 5, wherein the attribute schema is assigned to the first user defined input coordinates if a confidence interval of the attribute schema meets a confidence threshold [¶ 0045, 49] (confidence threshold based on quantity of matches input element and category).
Vohra teaches: 
Probability of co-existence [¶ 0091-93] and score for ranking users [¶ 0104]. 

Claims 11-13, 18-20: 
Claim(s) 11, 18 is/are substantially similar to Claim 4 and are rejected using the same art and the same rationale as Claim 4. 
Claim(s) 12, 19 is/are substantially similar to Claim 5 and are rejected using the same art and the same rationale as Claim 5. 
Claim(s) 13, 20 is/are substantially similar to Claim 6 and are rejected using the same art and the same rationale as Claim 6. 

Claim(s) 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vohra; Lalit et al. US Pub. No. 2015/0317296 (Vohra) in view of Gupta; Mayank et al. US Pub. No. 2020/0110795 (Gupta) in view of Yellapragada; Vijay et al. US Pub. No. 2018/0032811 (Yellapragada).
Claim 7: 
Vohra and Gupta teach all the elements shown above.  
Vohra, Gupta fail to teach, but Yellapragada teaches: 
The method of Claim 2 wherein: a hash is determined for each respective one of the plurality of form images, and the plurality of form images are determined to represent the same form by comparing the hash of each respective one of the plurality of form images [¶ 0050] (compare the hash of the transformed digital image to a number of hashes corresponding to form templates types in a template database) See also: [¶ 0027, 32, 37-38, 50, 52, 61] (hash).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of form analysis and filling in Vohra and the method of form analysis and filling in Gupta and the method of form identification in Yellapragada, with a reasonable expectation of success. 
	The motivation for this combination would have been “improve OCR performance, reduce processing time, and prevent certain errors in treating independent instances of forms” [Yellapragada: ¶ 0019, 41].

Claim(s) 14: 
Claim(s) 14 is/are substantially similar to Claim 7 and are rejected using the same art and the same rationale as Claim 7. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

Evidence of the level skill of an ordinary person in the art for Claim 1:
Mukherjee; Saikat et al. US 20180018741 teaches: confidence score, matching data, training data using previous filled forms. 
Denoue; Laurent et al. US 20120063684 teaches: receiving an input from a user on the location of at least one form field in a digital document; identifying the location of the at least one form field. 
Gregg; Roger John et al. US Pub. No. 2015/0039707 (Gregg) teaches: coordinate, map of data fields to locations. 
Gupta; Yash Kumar et al. US 20150319198 teaches: crowdsourcing form locations and filling out forms [Fig. 2]. 
Bourdev; Lubomir D. US 7343551 teaches: cluster fields, confidence parameter indicates how certain the heuristic is in determining the similarity of fields. 
Geng; Kunling et al. US Pub. No. 2020/0410159 (Geng) teaches: [¶ 0063-35] (coordinate) [¶ 0035] (user input to identify elements) [¶ 0070-71] (user adjusts the width of the field) [¶ 0052] (electronic image), the input content comprising first user attribute data [¶ 0056] (type of field).
Dakin; Steve et al. US 20160217119 teaches: how many times a particular suggested response was accepted by a user, suggested response not field coordinate. 

Evidence of the level skill of an ordinary person in the art for Claim 4:
Yolleck; Stephen Mark et al. US 20060179404 teaches: fields are then clustered together by type as shown at step 760

Evidence of the level skill of an ordinary person in the art for Claim 7: 
Chang; Diane et al. US 10657369 teaches: image hash may then be compared to hashes computed based on a variety of forms, which may be stored in a database. 

Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive.
The applicant argues that Chan does not teach input coordinates and therefore cannot teach the “determining a confidence interval …” limitation. 
The examiner respectfully disagrees. 
It is true that Chan does not discuss the element coordinates, however this is taught in both Vohra and Gupta. That is Vohra and Gupta teach the location and Chan teaches a different way to calculate the “confidence interval”. 
Vohra was included to promote compact prosecution. Since the calculation based on multiple users taught in Vohra is closer to what is discloses in applicant’s specification (see published specification [0044-45]). The examiner has reworded the rejection above to make this distinction more clear. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Vohra teaches this limitation, as shown above: 
determining a confidence interval associated with the first user defined input coordinates based on previous instances in which the attribute schema with coordinates at or near the first user defined input coordinates is used to process the form image [¶ 0068, 70] (if no users have entered data the step is skipped, this is a “confidence interval”) [¶ 0054, 78] (location, one or more previous users entered information in the same general area of the document, one or more users is a “confidence interval”) [¶ 0110] (locations overlap by more than 60%, is “at or near”) [¶ 0027, 45, Fig. 5] (coordinate, Dimensions column in Fig. 5);

Vohra teaches, but Gupta also teaches: 
determining a confidence interval associated with the first user defined input coordinates based on previous instances in which the attribute schema with coordinates at or near the first user defined input coordinates is used to process the form image [¶ 0045, 49] (confidence score can be increased based on a quantity of fields, confidence threshold based on quantity of matches input element and category) [¶ 0072] (aggregation engine for fields, quality, element location inside the form are “input coordinates”) (Vohra also teaches coordinates, see above) … ;
	
Vohra, Gupta teach, but Chan also teaches: 
determining a confidence interval … based on previous instances in which the attribute schema … is used to process the form image [¶ 0086-91] (calculation of the trustworthiness based on the total number of users who filled in a form, previous user’s filled forms is “previous instances”); 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov